Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered.  Applicant has amended  claim 1 to include the limitation dithiol and attaching a metal catalyst.  Applicant’s arguments are primarily based upon applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al (US 2008/0213162 A1)(“Smalley”) in view of Simonato et al (US 2009/0085028 A1)(“Simonato”) as applied to claim 1 above, and further in view of Soleymani et al (US 2011/0233075 A1)(“Soleymani”).
Smalley in view of Simonato discloses the limitations of claim 1 as stated above.  Smalley in view of Simonato is silent with respect  to passivating the surface. 
Soleymani , in the same field of endeavor of nanostructures, including carbon nanotubes (para. 0051) discloses that thiols, including dithiols, are passivation agents for semiconductor surfaces (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the passivation disclosed by Soleymani with the device disclosed by Smalley in view of Simonato because Soleymani discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).


Claims 1, 4-6, 10, 12, 15, 17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jun et al (US 2016/0027963 A1)(“Jun”) as applied to claim 1 above, and further in view of Alivisatos et al (US 5,751,018)(“Alivisatos”).
Jun discloses a quantum dot (para. 0021) which is a semiconductor such as, in one embodiment is CdTe (para. 0134), and Jun also discloses  a ligand on the surface of quantum dots which is pentanethiol (para. 0111).

Alivisatos, in the same field of endeavor of semiconductor nanocrystals (Abstract) which are semiconductor nanocrystals,  Alivisatos discloses dithiols have 2 to 20 carbon atoms, as Alivisatos discloses having formula H—S—R—S—H where R has about 8 carbon atoms (col. 5, lines 25-39), which is a disclosure of dithiols.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Alivisatos in the device disclosed by Jun because Alivisatos discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  Jun discloses the limitations of claim 1 as stated above.  Jun is silent with respect to self assembly.
Alivisatos, in the same field of endeavor of semiconductor nanocrystals (Abstract) which are semiconductor nanocrystals, discloses  the dithiol is self assembled on the semiconductor (col. 11, lines 33-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Alivisatos with the device disclosed by Jun in order to obtain the benefit of ease of production.
The limitation of conformal coating including one or more metals is in the “and/or” clause, and is therefore not a necessary limitation because of the “and/or”language, which is considered not to require the limitation in the clause which begins with “and/or”.  It is believed that the combination of Jun and Alivisatos does satisfy the limitation of the “and/or”clause, as Alivisatos discloses the self assembled layer is a monolayer (col. 11, lines 33-46), which is a disclosure of a conformal coating.  The reasons for combining the references is the same as stated above.

Re claim 6:  The combination of Jun and Alivisatos discloses the recited formula, as Alivisatos discloses having formula H—S—R—S—H where R has about 8 carbon atoms (col. 5, lines 25-39).  The reasons for combining the references are the same as stated above.
Re claim 10:  The combination of Jun and Alivisatos discloses GaAs nanocrystals, as Alivisatos discloses (col. 7, lines 53-56).  The reasons for combining the references are the same as stated above, and because Alivisatos discloses a material which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 12:  The combination of Jun and Alivisatos discloses nanostructures, as Jun discloses quantum dots, as stated above in the rejection of claim 1.  The reasons for combining the references are the same as stated above in the rejection of claim 4.
Re claim 15:  The combination of Jun and Alivisatos discloses oxides attached to the semiconductor surface, as Alivisatos discloses the quantum dots on a silicon oxide surface (col. 4, lines 61-67), which is a disclosure of the quantum dot attached to the insulating silicon oxide compound through the dithiol ligands.  The reasons for combining the references are the same as stated above in the rejection of claim 4.
Re claim 17:  The combination of Jun and Alivisatos discloses oxides attached to the semiconductor surface, as Alivisatos discloses the quantum dots on a silicon oxide surface (col. 4, lines 61-67), which is a disclosure of the quantum dot attached to the insulating silicon oxide compound through the dithiol ligands.  The reasons for combining the references are the same as stated above in the rejection of claim 4.

It would have been obvious to one of ordinary skill in the art to have combined the steps disclosed by the combination of Jun and Alivisatos in the recited order because changes in the sequence of steps is obvious (MPEP 2144(IV(C))).
Re claim 21:  The combination of Jun and Alivisatos discloses the recited formula, as Alivisatos discloses having formula H—S—R—S—H where R has about 8 carbon atoms (col. 5, lines 25-39).  The reasons for combining the references are the same as stated above.


Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al (US 2008/0213162 A1)(“Smalley”) in view of Simonato et al (US 2009/0085028 A1)(“Simonato”).
Smalley discloses a semiconductor including a plurality of dithiol compounds, as Smalley discloses dithiol functional groups attached to the ends of the carbon nanotubes (para. 0064) attaching a metal catalyst , as Smalley discloses attaching metal catalyst to the end of the carbon nanotubes (para. 0063-0064) to a semiconductor surface, as Smalley discloses the carbon nanotubes are for hydrogen storage (para. 0012), which is a disclosure that the carbon nanotubes are a semiconductor material, and Smalley also discloses the carbon nanotubes are attached to a semiconductor substrate, as Smalley discloses the carbon nanotubes are attached to a silicon wafer (para. 0080).
Smalley is silent with respect to the carbon nanotubes being semiconductor.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device disclosed by Smalley includes carbon semiconductor nanotubes because Simonato discloses that in the forming of carbon nanotubes there are carbon semiconductor nanotubes formed.
Re claim 12:  Smalley discloses nanostructures, as Smalley discloses nanotubes, as stated above in the rejection of claim 1.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al (US 2008/0213162 A1)(“Smalley”) in view of Simonato et al (US 2009/0085028 A1)(“Simonato”) as applied to claim 1 above, and further in view of Soleymani et al (US 2011/0233075 A1)(“Soleymani”).
Smalley in view of Simonato discloses the limitations of claim 1 as stated above.  Smalley in view of Simonato is silent with respect  to passivating the surface. 
Soleymani , in the same field of endeavor of nanostructures, including carbon nanotubes (para. 0051) discloses that thiols, including dithiols, are passivation agents for semiconductor surfaces (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the passivation disclosed by Soleymani with the device disclosed by Smalley in view of Simonato because Soleymani discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (US 2016/0027963 A1)(“Jun”) as applied to claim 1 above, and further in view of Alivisatos et al (US 5,751,018)(“Alivisatos”) as applied to claim 19 above, and further in view of Gordon et al (US 2007/0224628 A1)(“Gordon”).
Jun in view of Alivisatos discloses the limitations of claim 19 as stated above.  Jun in view of Alivisatos is silent with respect to further comprising coating another monolayer to 1-10000 nm containing one of the recited materials.
Gordon, in the same field of endeavor of coating quantum dots (para. 0266), discloses that after the quantum dot is coated with a thiol as a linker (para. 0265), the quantum dot is then coated with an attachment group which is thiol (para. 0264), and Gordon also discloses a compound is detected by the attachment group which is a thiol (para. 0264), the compound which is detected is detected through a compound being captured by a protein or protein fragment which is being detected is attached to the attachment group (para. 0266), which is a disclosure of a further monolayer, as each thiol linker is expected to capture a protein or protein fragment. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al (US 2008/0213162 A1)(“Smalley”) in view of Simonato et al (US 2009/0085028 A1)(“Simonato”) as applied to claim 1 above, and further in view of Bangera et al (US 2010/0068808 A1)(“Bangera”).
Smalley in view of Simonato discloses the limitations of claim 1 as stated above.  Smalley et al in view of Simonato is silent with respect to the recited catalysts.  
Bangera, in the same field of endeavor of functionalizing carbon nanotubes with ligands such as thiols (para. 0066) discloses Ni catalyst in the formation of carbon nanotube formations (para. 0052).
.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al (US 2016/0027963 A1)(“Jun”).
Jun discloses a quantum dot (para. 0021) which is a semiconductor such as, in one embodiment is CdTe (para. 0134), and Jun also discloses  a ligand on the surface of quantum dots which is pentanethiol (para. 0111).

Allowable Subject Matter
Claims 9,11,13,14,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895